In re Green, Clifton Joseph; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “E”, No. 5280-81.
Granted in part; denied in part. Relator’s sentence for armed robbery is vacated, and this case is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 *667So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); State ex rel Jackson v. Smith, 578 So.2d 1150 (La.1991). Relator’s application is otherwise denied.